                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA by             CIVIL ACTION
Attorney General JOSH SHAPIRO,
               Plaintiff,

             v.
                                            NO.   14-7139
THINK FINANCE, INC., TC LOAN
SERVICE, LLC, TAILWIND
MARKETING, LLC, TC DECISION
SCIENCES, LLC, FINANCIAL U,
LLC, KENNETH E. REES, VICTORY
PARK CAPITAL ADVISORS, LLC,
VICTORY MANAGEMENT, LLC, GPL
SERVICING, LTD., GPL SERVICING
AGENT, LLC, GPL SERVICING
TRUST, GPL SERVICING TRUST II,
VPC/TF TRUST I, VICTORY PARK
CREDIT OPPORTUNITIES MASTER
FUND, LTD., and NATIONAL CREDIT
ADJUSTERS, LLC,
                Defendants.


                               MEMORANDUM

JOYNER, J.                                        NOVEMBER   18, 2019

                          I.    INTRODUCTION

     Before this Court are Plaintiff’s Motion for Partial

Summary Judgment and the summary judgment motions of Defendants

Kenneth Rees (“Rees”) and National Credit Adjusters, LLC

(“NCA”). For the reasons set forth in this Memorandum, we deny

all Motions for Summary Judgment as to all applicable Counts.




                                   1
                 II.   FACTUAL AND PROCEDURAL HISTORY 1

                            Factual Background

      This action addresses high-interest rate, short-term loans

made to Pennsylvania residents over the Internet. The Plaintiff,

the Office of the Attorney General (“OAG”), alleges that

Defendant Rees – the CEO, chairman, and president of Defendant

Think Finance, Inc. (“Think Finance”) 2 – and Defendant NCA

violated laws prohibiting usurious and otherwise illegal lending

practices.

      Plaintiff alleges that the Defendants orchestrated a scheme

to offer and collect on loans to Pennsylvania consumers at

illegally high interest rates. Specifically, Plaintiff alleges

that Defendants coordinated with Native American tribes, who are

generally not subject to state limits on interest rates, to

serve as the front of the lending scheme, while Defendants

operated the loan mechanism. These loans allegedly violated

Pennsylvania’s Loan Interest and Protection Law 41 P.S. §

201(a), which limits to six-percent interest rates on unsecured

loans under $50,000 offered by unlicensed lenders. § 201(a). The

loans at issue have an average interest rate of 250-390%. See

Rees’ Response to Plaintiff’s Sealed Statement of Undisputed




1 Unless otherwise noted, all facts are taken from Plaintiff’s Second Amended
Complaint (“SAC”).
2 Think Finance is no longer a party to this action. Doc. No. 286.


                                      2
Facts in Support of Plaintiff’s Motion for Partial Summary

Judgment ¶13.

      In Plaintiff’s Second Amended Complaint (“SAC”), Plaintiff

alleges that Defendant Rees violated Pennsylvania’s Corrupt

Organizations Act (“COA”) 18 Pa. C.S.A. §§ 911(b)(1), (3), and

(4); the Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”) 73 P.S. s§§ 201-1 et seq.; the Fair Credit Extension

Uniformity Act (“FCEUA”) 73 P.S. §§ 2270.1 et seq.; various

provisions of the federal Dodd-Frank Act; and related laws.

Additionally, Plaintiff alleges that Defendant NCA violated the

COA § 911(b)(4); the FCEUA §§ 2270.1 et seq.; and related laws. 3

      As to Defendant Rees and regarding the tribal period only,

Plaintiff moves for summary judgment on Count Two (COA §

911(b)(3)); Count Three (COA § 911(b)(4)); and Count Five

(UTPCPL § 201-1 et. seq.) of the SAC. Doc. No. 225. As to

Defendant NCA, Plaintiff moves for summary judgment on Count

Three and Count Four. Doc. No. 225. Defendant Rees moves for

summary judgment in his favor on all Counts. Doc. No. 257.

Defendant NCA moves for summary judgment in its favor on Counts

Three and Four. Doc. No. 256.


3 Plaintiff originally sought claims against other parties, but claims against
those parties are no longer ongoing. Descriptions of the facts and claims
involving former Defendants are available in our previous opinions. See
Pennsylvania by Shapiro v. Think Fin., Inc. (Think Fin. II), 2018 WL 637656,
at *1-3 (E.D. Pa. Jan. 31, 2018); Pennsylvania by Kane v. Think Fin., Inc.
(Think Fin. I), 2016 WL 183289, at *1-3 (E.D. Pa. Jan. 14, 2016). See also
Docs. No. 35, 41, 43, 76, 143, 193, and 286.

                                      3
     For the reasons described below, we deny all summary

judgment motions.

                        III.   ANALYSIS

                         Legal Standard

     To obtain summary judgment, a movant must show “that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Disputes about “material” facts are those that “might affect the

outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine”

dispute exists if the non-movant establishes evidence “such that

a reasonable jury could return a verdict” in their favor. Id.

     “Where the defendant is the moving party, the burden is on

the defendant to show that the plaintiff has failed to establish

one or more essential elements of her case.” Brown v. Aria

Health, 2019 U.S. Dist. LEXIS 66266, at *9-10 (E.D. Pa. Apr. 17,

2019) (quoting Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d

Cir. 2013)) (internal quotations omitted). Once the movant meets

its initial burden, the nonmoving party must then “go beyond the

pleadings and come forward with specific facts showing that

there is a genuine issue for trial.” Santini v. Fuentes, 795

F.3d 410, 416 (3d Cir. 2015) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)) (internal

citations omitted) (emphasis omitted).

                                4
     “The court must review the record ‘taken as a whole.’”

Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000)

(quoting Matsushita, 475 U.S. at 587)). At summary judgment, we

must view the evidence and draw all inferences “in the light

most favorable to the party opposing the motion.” Matsushita,

475 U.S. at 587 (quoting United States v. Diebold, Inc., 369

U.S. 654, 655 (1962)). See also Horsehead Indus., Inc. v.

Paramount Commc’ns, Inc., 258 F.3d 132, 140 (3d Cir. 2001).

     Still, the non-movant must show more than “[t]he mere

existence of a scintilla of evidence in support of . . . [the

non-movants] position” to defeat a motion for summary judgment.

Anderson, 477 U.S. at 252. To survive summary judgment, the

specific facts set forth by the non-movant must require

resolution “only by a finder of fact because they may reasonably

be resolved in favor of either party.” Id. at 250. The non-

movant “may not rest upon the mere allegations or denials of the

. . . pleading; its response . . . must set forth specific facts

showing that there is a genuine issue for trial.” Saldana v.

Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001) (internal

quotation marks omitted).

            Count One – COA 18 Pa. C.S.A. § 911(b)(1)
                      Against Defendant Rees

     Section 911(b)(1) of the COA provides that it is illegal

“for any person who has received any income derived, directly or


                                5
indirectly, from a pattern of racketeering activity in which

such person participated as a principal, to use or invest,

directly or indirectly, any part of such income, or the proceeds

of such income, in the acquisition of any interest in, or the

establishment or operation of, any enterprise . . . .” §

911(b)(1). As we explained in Think Fin. II, 2018 WL 637656, a

defendant must be a “principal” in order to be liable under

Section 911(b)(1). Id. at *8.

     Pennsylvania’s COA, Section 911, is analogous to the

federal Racketeering Influenced and Corrupt Organizations

(“RICO”) Act 18 U.S.C. §§ 1961-1968. Courts interpreting the

Pennsylvania COA often apply RICO precedent. Think Fin. II, 2018

WL 637656, at *8; Commonwealth v. Donahue, 630 A.2d 1238, 1245

(Pa. Super Ct. 1993). RICO precedent is helpful but not

controlling for applying claims under Pennsylvania’s COA.

Commonwealth v. Dennis, 618 A.2d 972, 607 (Pa. Super. Ct. 1992).

     RICO’s analogous section, Section 1962(a), prohibits

persons from receiving income from a pattern of racketeering

activity and, then, investing that income in a qualifying

enterprise. § 1962(a); Williams v. Enwereji, 2019 WL 588700, at

*7 (E.D. Pa. Feb. 12, 2019) (stating that Section 1962(a) “makes

it unlawful for a person to receive income from a pattern of

racketeering activity and then invest that income in any

[qualifying] enterprise . . . .”). As we explained in our

                                6
previous opinion, because Rees is a principal, the investment

element is satisfied if he directed the entities to invest the

income. Think Fin. I, 2016 WL 183289, at *17 (“As a principal,

he need not personally have invested the income into other

enterprises; it is sufficient that he is alleged to have

directed the entities . . . that are alleged to have invested

the income . . . .”). Additionally, when the OAG brings a claim,

the “actual injury” element need not be met. Id. at *17.

     We agree with Plaintiff that the record is not developed

enough to decide, on summary judgment, the full extent of

Defendant Rees’ investment activities and whether he directed

other entities to invest income from a pattern of racketeering

activity into an enterprise. Therefore, we deny Defendant Rees’

Motion for Summary Judgment on Count One.

            Count Two – COA 18 Pa. C.S.A. § 911(b)(3)
                      Against Defendant Rees

     Section 911(b)(3) of the COA states that “[i]t shall be

unlawful for any person employed by or associated with any

enterprise to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of

racketeering activity.” In determining liability under Section

911(b)(3), Pennsylvania state courts appear to look both to the

individual defendant’s association with the enterprise and the

individual defendant’s racketeering actions. See Commonwealth.


                                7
v. Dellisanti, 583 Pa. 106, 108, 113 (2005). For instance, in

Dellisanti, 583 Pa. 106, the court upheld the conviction of a

storeowner under Section 911(b)(3) due to both the defendant

storeowner’s pattern of selling illegal drugs herself and her

association with the enterprise as owner of the store. Id. at

108, 113. Similarly, according to Third Circuit precedent

addressing the analogous RICO statute, the test is “whether the

defendant participated in the ‘operation or management’ of an

enterprise’s affairs, and if so, whether he did so ‘through a

pattern of racketeering activity.’” In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 372 (3d Cir. 2010). The Third

Circuit further explained that this test requires “a plaintiff

to show that the defendant participated in the conduct of the

enterprise’s affairs . . . through — that is, ‘by means of, by

consequence of, by reason of, by the agency of, or by the

instrumentality of,’ . . . a pattern of racketeering activity.”

Id. (internal citations omitted).

     Here, the record reflects that there are many genuine

issues of material facts surrounding Rees’ level of involvement

in the scheme and whether Rees himself was personally involved

in the racketeering acts. Thus, at this stage, we deny

Plaintiff’s Motion for Partial Summary Judgment and Defendant

Rees’ Motion for Summary Judgment on Count Two.



                                8
           Count Three – COA 18 Pa. C.S.A. § 911(b)(4)
                 Against Defendants Rees and NCA

     Under Section 911(b)(4) of the COA, “it shall be unlawful

for any person to conspire to violate any of the provisions of

paragraphs (1), (2) or (3) of this subsection.” § 911(b)(4).

RICO’s analogous section, Section 1962(d), provides that “[i]t

shall be unlawful for any person to conspire to violate any of

the provisions of subsection (a), (b), or (c) of this section.

18 U.S.C. § 1962.

     Courts in this jurisdiction have interpreted RICO’s

analogous Section 1962(d) to require: “(1) agreement to commit

the predicate acts of fraud, and (2) knowledge that those acts

were part of a pattern of racketeering activity conducted in

such a way as to violate § 1962(a), (b), or (c).” Odesser v.

Cont’l Bank, 676 F. Supp. 1305, 1312 (E.D. Pa. 1987). See also

United States v. Adams, 759 F.2d 1099 (3d Cir.) cert. denied 474

U.S. 971 (1985); Think Fin. II, 2018 WL 637656, at *9 (citing

Khan v. Vayn, 2014 WL 550552, at *4 (E.D. Pa. Feb. 11, 2014)).

However, each defendant in the conspiracy does not have to

actually commit the predicate acts or even agree to personally

commit the predicate acts. Adams, 759 F.2d at 1116 (“We now

decide that to be convicted of a RICO conspiracy, a defendant

must agree only to the commission of the predicate acts, and

need not agree to commit personally those acts . . . . [and] the


                                9
statutory language itself does not require the personal

commission of predicate offenses.”); Odesser, 676 F. Supp. at

1312. Instead, the defendant must merely “agree only to the

commission of the predicate acts.” Adams, 759 F.2d at 1116;

Odesser, 676 F. Supp. at 1312.

     Here, there is a genuine dispute of material fact with

regard to whether the Defendants agreed to commit the predicate

acts as required by Section 1962(d) and whether the Defendants

had knowledge that these predicate acts formed a pattern of

racketeering activity. Thus, we deny all summary judgment

motions on Count Three as to both Defendants.

           Count Four - FCEUA 73 P.S. § 2270.1 et seq.
                 Against Defendants Rees and NCA

     In the SAC, Plaintiff alleges that Defendants Rees and NCA

violated the FCEUA 73 P.S. §§ 2270.1 et seq. and the federal

Fair Debt Collection Practices Act (“FDCPA”) 15 U.S.C. §§ 1692

et seq. by collecting usurious interest under the loan scheme as

a “debt collector” or, in the alternative, as a “creditor.”

However, in Plaintiff’s Memorandum of Law in Support of Their

Motion for Partial Summary Judgment, Plaintiff argues that NCA

is a creditor – not a debt collector – under the FCEUA. Doc. No.

259-2, at 73. Rees moves for summary judgment in his favor. NCA

moves for summary judgment in its favor. As to Defendant NCA,

Plaintiff moves for summary judgment in its favor.


                                 10
     Under the FCEUA, a debt collector is “[a] person not a

creditor conducting business within this Commonwealth, acting on

behalf of a creditor, engaging or aiding directly or indirectly

in collecting a debt owed or alleged to be owed a creditor or

assignee of a creditor.” § 2270.3(1). Under the FCEUA, any debt

collector that violates the federal FDCPA § 1692 et seq. commits

“an unfair or deceptive act or practice” under the FCEUA. §

2270.4(a). Under the FDCPA, “[a] debt collector may not use

unfair or unconscionable means to collect or attempt to collect

any debt . . . . the following conduct is a violation of this

section: (1) The collection of any amount (including any

interest, fee, charge, or expense incidental to the principal

obligation) unless such amount is expressly authorized by the

agreement creating the debt or permitted by law.” § 1692f(1).

     In contrast, a creditor is “[a] person, including agents,

servants or employees conducting business under the name of a

creditor and within this Commonwealth, to whom a debt is owed or

alleged to be owed.” § 2270.3. The FCEUA prohibits creditors

from taking “unfair or unconscionable means to collect or

attempt to collect any debt . . . unless such amount is

expressly authorized by the agreement creating the debt or

permitted by law.” § 2270.4(b)(6)(i).

     Rees argues that he cannot be a debt collector by virtue of

his status as a corporate officer. However, we previously held

                               11
that an employee can indeed be held liable as a “debt collector”

under the FCEUA when the employee has “some degree of control

over the affairs of the debt collecting agencies . . . .” Think

Fin. I, 2016 WL 183289, at *20 (“We find that so long as the

employee is alleged to have some degree of control over the

affairs of the debt collecting agencies, they can be found

liable under this statute.”). See also Piper v. Portnoff Law

Assocs., 274 F. Supp. 2d 681, 689-90 (E.D. Pa. 2003), aff’d sub

nom. Piper v. Portnoff Law Assocs., Ltd., 396 F.3d 227 (3d Cir.

2005) (denying defendants’ motion for partial summary judgment

because the individual defendants “signed debt collection

letters, or authorized others to sign the letters for them, and

were involved in PLA’s day to day operations [and] . . . .

individuals who exercise control over the affairs of a business

may be held liable under the FDCPA for the business’ actions.”).

As a matter of law, Rees could, under the right facts, be liable

under the FCEUA by virtue of his degree of control over former

Defendant Think Finance. However, there is a material dispute of

fact about the level of involvement and control that Rees had

over Think Finance. Accordingly, we deny Defendant Rees’ summary

judgment motion on Count Four. Plaintiff has not moved for

summary judgment on Count Four as to Defendant Rees.

     NCA admits in its Statement of Undisputed Facts that NCA is

a “debt collector” as defined under FDCPA § 1692 et seq. See

                               12
NCA’s Statement of Undisputed Material Facts ¶3. However, in

this jurisdiction, the FCEUA’s definition of “debt collector” is

narrower than the FDCPA’s definition, so NCA’s admission is not

dispositive. Glover v. F.D.I.C., 698 F.3d 139, 152 (3d Cir.

2012); Ramos v. LVNV Funding, LLC, 379 F. Supp. 3d 437, 445

(E.D. Pa. 2019).

     Given the evidentiary record before us, there are disputes

of material facts that preclude determining NCA’s liability on

Count Four on summary judgment. Specifically, it is not clear

whether NCA was or is compensating any other parties for the

debt it collects, which could preclude NCA from being either a

debt collector or creditor. Thus, we also deny both Plaintiff’s

and NCA’s summary judgment motions on Count Four.

           Count Five - UTPCPL 73 P.S. § 201-1 et seq.
                      Against Defendant Rees

     Plaintiff’s SAC alleges that Rees violated: (1) the UTPCPL

73 P.S. § 201-3 by engaging in acts defined under § 201-2(4)(i),

(ii), (iii), (v), (ix), and (xxi); 2) if Rees is a debt

collector, 15 U.S.C. § 1692e(2)(A) and 73 P.S. § 2270.4(a); and,

if Rees is a creditor, 73 P.S. § 2270.4(b)(5)(ii).

     Under Section 201-3 of the UTPCPL, “[u]nfair methods of

competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce as defined by [Sections 201-

2(4)(i)-(xxi)] . . . are . . . unlawful.” 73 P.S. § 201-3.


                               13
Section 201-2(4) of the UTPCPL defines the specific unfair acts

Plaintiff alleges that Defendant Rees engaged in:

  •   § 201-2(4)(i): “Passing off goods or services as those of
      another;”

  •   § 201-2(4)(ii): “Causing likelihood of confusion or of
      misunderstanding as to the source, sponsorship, approval or
      certification of goods or services;”

  •   § 201-2(4)(iii): “Causing likelihood of confusion or of
      misunderstanding as to affiliation, connection or
      association with, or certification by, another;”

  •   § 201-2(4)(v): “Representing that goods or services have
      sponsorship, approval, characteristics, ingredients, uses,
      benefits or quantities that they do not have or that a
      person has a sponsorship, approval, status, affiliation or
      connection that he does not have;”

  •   § 201-2(4)(ix): “Advertising goods or services with intent
      not to sell them as advertised;” and

  •   § 201-2(4)(xxi): “Engaging in any other fraudulent or
      deceptive conduct which creates a likelihood of confusion
      or of misunderstanding.”

      Pennsylvania precedent requires a showing of facts that the

corporate officer personally engaged in the violations. Moy v.

Schreiber Deed Sec. Co., 370 Pa. Super. 97, 101-02 (1988) (“The

. . . rule is that an officer of a corporation who takes part in

the commission of a tort by the corporation is personally liable

. . . ; but that an officer of a corporation who takes no part

in the commission of the tort committed by the corporation is

not personally liable . . . , nor for the acts of other agents,

officers or employees of the corporation in committing it,


                                14
unless he specifically directed the particular act to be done or

participated, or cooperated therein . . . Liability under this

theory attaches only where the corporate officer is an actor who

participates in the wrongful acts.”). Additionally, the court

stated that “[i]f there is positive proof that the appellee in

the case . . . has personally engaged in conduct which

constitutes an unfair and deceptive trade practice, it is

possible that he may properly be held liable for his actions

under the Unfair Trade Practices and Consumer Protection Law.”

Moy, 370 Pa. Super. at 103. The court in Moy found that the

plaintiff-appellant sufficiently pled that the defendant-

appellee – the company’s president – established the company

policy in question. Id. at 102-03.

     Here, however, this Court finds numerous genuine issues of

material facts to exist, such as Defendant Rees’ level of

involvement in creating the usury scheme and whether Rees

personally engaged in the violations, that preclude resolving

Count Five on summary judgment. Accordingly, we deny Plaintiff’s

Motion for Partial Summary Judgment and Defendant Rees’ Motion

for Summary Judgment on Count Five.

      Count Six – Dodd-Frank Act 12 U.S.C. § 5536(a)(1)(B)
                     Against Defendant Rees

     This Court previously dismissed several claims in Count

Six. Think Fin. I, 2016 WL 183289, at *25-26. Defendant Rees


                               15
seeks summary judgment on the remaining claims in Count Six.

Plaintiff does not seek summary judgment on this Count.

                                Allegations

      In the SAC, Plaintiff alleges that Rees is a “covered

person” under 12 U.S.C. § 5481(6) and that, as a “covered

person,” Rees has violated Section 5536(a)(1)(B) by engaging in

“unfair, deceptive or abusive acts [sic] or practice,” as

defined in 12 U.S.C. § 5531(d)(2)(A). SAC ¶¶176, 182. In the

SAC, Plaintiff alleges that Rees committed unfair or “deceptive”

acts or practices because the acts alleged in Count Five are

also illegal under Section 5536(a)(1)(B). SAC ¶181. Rees argues

for summary judgment on this claim for “the same reasons the

UTPCPL claims fail.” Doc. No. 274. Additionally, in the SAC,

Plaintiff alleges that Rees has violated Section 5536(a)(1)(B)

by committing “abusive” acts or practices, as defined under

Section 5531(d)(2)(A), by “taking unreasonable advantage of . .

. a lack of understanding on the part of Pennsylvania consumers

regarding the material risks, costs, or conditions of the

[loans] . . . , and . . . the inability of such consumers to

protect their interests in selecting or using such financial

products . . . .” SAC ¶182. 4 Specifically, as to the alleged



4 The “inability of such consumers to protect their interests in selecting or

using such financial products,” SAC ¶182, language from the SAC appears to
come from an alternative definition of “abusive” practices in 12 U.S.C. §
5531(d)(2)(B). Defendant Rees does not appear to reference this statute in

                                      16
“abusive” acts or practices, Plaintiff alleges that Defendant

Rees took unreasonable advantage of consumers: (1) “[b]y taking

advantage of consumer lack of understanding regarding the . . .

legality of the credit; [2] [b]y extending credit in violation

of an explicit state law prohibition against any unlicensed

lending to consumers in excess of six percent interest; [3] [b]y

inducing consumers already burdened by high-rate loan debt to

repay that debt by taking out a new high-rate loan; and [4] [b]y

luring consumers into a cycle of debt by incentivizing repeat

borrowing, through a number of devices, including but not

limited to a ‘rewards’ program . . . .” SAC ¶182, 182(c)-(f). On

the “abusive” practices allegation as defined under Section

5531(d)(2), Rees argues that there is no admissible evidence

against him. Plaintiff argues that, at the summary judgment

stage, the Court does not need to fully consider the “abusive”

practices allegation because Plaintiff is also pursuing a claim

under the “deceptive” allegation.

                                  Analysis

      A “covered person” is “(A) any person that engages in

offering or providing a consumer financial product or service;

and (B) any affiliate of a person described in subparagraph (A)

if such affiliate acts as a service provider to such person.” §



Rees’ Motion to Dismiss; thus, we will not address this aspect on summary
judgment.

                                     17
5481(6). Section 5536(a)(1)(B) provides that “[i]t shall be

unlawful for . . . any covered person or service provider . . .

to engage in any unfair, deceptive, or abusive act or practice .

. . .” § 5536(a)(1)(B).

     Both Plaintiff and Rees contend that the analysis

addressing “deceptive” acts under the UTPCPL in Count Five

mirrors the claim about “deceptive” practices under the CFPA in

Count Six. See SAC 181; Doc. No. 265; Doc. No. 274. Therefore,

just as we deny summary judgment on Count Five due to disputes

of material fact, we deny Rees’ Motion for Summary Judgment as

to the “deceptive” practices claim of Count Six.

     Section 5531(d)(2)(A) specifies that an action that “(2)

takes unreasonable advantage of . . . a lack of understanding on

the part of the consumer of the material risks, costs, or

conditions of the product or service,” § 5531(d)(2)(A), is a

type of “abusive” act or practice. § 5531(d)(2)(A). Falsely

holding out these loans as legal would constitute an “abusive”

act by taking unreasonable advantage of the consumers’ lack of

understanding. See Think Fin. I, 2016 WL 183289, at *26. In

assessing whether the loans were legal, we find material issues

of facts as to whether Rees improperly held these loans out to

be legal. Thus, there is enough evidence that is not contended

as inadmissible to show that there are material disputes of fact



                               18
as to whether Rees’ acts and his involvement in the loan scheme

qualify as “abusive” practices by a “covered person.”

     Thus, for the above reasons, we deny Defendant Rees’ Motion

for Summary Judgment on Count Six.

                        IV.   CONCLUSION

     For the above reasons, we DENY Plaintiff’s Motion for

Partial Summary Judgment on Counts Two, Three, and Five;

Defendant Rees’ Motion for Summary Judgment on all Counts; and

Defendant NCA’s Motion for Summary Judgment on Counts Three and

Four. An appropriate Order follows.




                               19
